EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


3.	Authorization for this Examiner’s amendment was given in an interview with Jaya Sharma on August 25, 2021.

4.	Claims 1, 2, 4-7, 12, 14, 15, 19 and 21-23 are allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions, Group I and Group II, as set forth in the Office action mailed on May 10, 2019, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	The application has been amended as follows: 
	-  On page 2, claim 1, line 11 has been amended to delete the semicolon “;”and replaced with a colon --:--.
	-  On page 2, claim 1, line 23 has been amended to delete the term “and”.
	- On page 2, claim 1, line 26 has been amended to delete the comma “,” and replaced with a semicolon--;--.
	- On page 3, claim 1, line 10 has been amended to delete the hyphen “-“ between the 

terms, terminus and antibody.

	- On page 3, claim 1, line 15 has been amended to delete the comma “,” between the terms, respectively and or and replaced with a semicolon --;--.
	-  On page 5, claim 8, line 2 has been amended to delete the comma “,” between the terms, respectively and or and replaced with a semicolon --;--.



Reasons for Allowance
6.	The following is an Examiner’s statement of reasons for allowance: Applicants’ amendment, approved terminal disclaimers, as well as the supplemental amendment in conjunction with an additional interview with Ms. Sharma resulted in withdrawal of all rejections of record in the Request for Continued Examination mailed April 7, 2021.  Sequence searches show there is no prior art for the antibodies within in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
16 August 2021

/Alana Harris Dent/